DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haney, US 2018/0193854.
	
	In regard to claim 1,
Haney discloses a pressure cleaning device comprising 600: a pressure generating unit (pump 604) configured to pressurize a fluid and deliver the pressurized fluid via a hose attachment 606; and an operating unit (user set high and low pressure switches 110) configured to set a maximum operating pressure of the pressure generating unit, the pressure generating unit being deactivated at the maximum operating pressure. See para. [0035]. 




In regard to claim 3,
The operating unit (switches) is configured to set a minimum operating pressure of the pressure generating unit, the pressure generating unit being activated at the minimum operating pressure. See para. [0035]. 

In regard to claims 4 and 5,
The on switch 110 may be interpreted as a control device configured to control the pressure generating unit based on a minimum operating pressure of the pressure generating unit, and to activate the pressure generating unit in response to if the current operating pressure dropping below the minimum operating pressure.

In regard to claims 8 and 9,
The pressure generating unit has a pump 604; and the pressure cleaning device further comprises a pressure sensor (pressure gauge 612) arranged at a pump outlet of the pump and configured to determine a current operating pressure of the pressure generating unit. 

In regard to claim 10,
There is a rechargeable battery pack 108 configured to supply power to the pressure generating unit. See para. [0027].

In regard to claim 12,
The operating unit 110 is configured to set the maximum operating pressure higher than a current operating pressure by one of a predefined absolute pressure. See para. [0027].
In regard to claim 16,
The hose attachment is a hand gun or a cleaning nozzle 107 (see fig. 3). 

	In regard to claim 17,
The pressure sensor 612 is an electric pressure sensor. 

In regard to claim 18,
The switch 110 is a control device configured to at least one of switch on and switch off the pressure generating unit based on at least one of the maximum operating pressure, the minimum operating pressure, and the at least one variable drive parameter (the on/off status of the pump). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haney, US 2018/0193854, in view of Gustafson et al., US 2019/0388918.

	In regard to claims 2 and 6,
Haney discloses all of the limitations as claimed except for the following taught by Gustafson: that the operating unit is configured to set at least one variable drive parameter (speed of the electric drive motor) of the pressure generating unit. See para. [0003]. Haney teaches a pressure switch but fails to teach this in combination with the speed control of Gustafson. Gustafson teaches that such a speed control allows a user to choose maximum spray or a percentage of maximum pressure simply by changing the motor speed. Para. [0003]. As such, it would have been obvious to a person having ordinary skill in the art to have included setting a speed of the pressure generating unit to provide more variable and accurate control of the pressure device.

	In regard to claim 7,
The control device (speed controller 1) of Gustafson may be assigned to the pressure generating unit and configured to control the speed of the electric motor. See paras. [0001]-[0003]. 

Claims 11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haney, US 2018/0193854, in view of Gurstein, US 5,584,094.

In regard to claims 11, 19, and 20
Haney discloses all of the limitations except the specified maximum operating pressure (less than 25 bar, 20 bar, or 15 bar). However, Gurstein teaches a pressure extraction cleaner wherein the maximum pressure is set to between 100-300 psi (7 to 21 bar). As Gurstein teaches an example of a typical operating range of pressure cleaning devices, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the device of Haney to have a maximum pressure in a similar range.
In regard to claims 13 and 16,
The hose attachment of Gurstein is a hand gun 60 having at least two different nozzles (see fig. 2) configured to selectively deliver at least two different fluid jet types. 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/            Primary Examiner, Art Unit 3746